El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*863La única cuestión que suscita el apelan-te en este caso es que el jurado que conoció del juicio no debió declararle culpable del delito de seducción por no haberse probado con perito médico que Juana Eosario, de cuya seducción se lo acusó, fué desflorada por él, único medio que entiende existe para corroborar la declaración de la mujer en cuanto al comercio carnal.
Como para que se cometa el delito de seducción que define el artículo 261 del Código Penal no es necesario que la mujer sea virgen en el momento del delito, sino que hasta entonces estuviera reputada por pura, es claro que no es necesario probar que perdió su virginidad con el acusado ni que tenga que declarar un médico sobre su desfloración; y como hubo otra prueba tendente a corroborar la declaración de la perjudicada en cuanto al acto carnal bajo promesa de matrimonio debemos confirmar la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Rres. Presidente Hernández y Aso-ciado del Toro.
Los Jueces Asociados Sres. 'Wolf y Hutchison no intervi-nieron en la resolución de este caso.